DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  it appears that this claim is intended to depend from the “filter of claim 11” instead of the “filter of claim 10” as claim 10 is not directed to a filter, and will be treated as such for purposes of examination.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ito et al. (US 2020/0403599).
With respect to claim 1, Ito et al. discloses an acoustic wave resonator (item 30) comprising: a support substrate (item 20); a piezoelectric layer (item 10) that is disposed on the support substrate and is a rotated Y-cut X-propagation lithium tantalate of which a cut angle is within a range of greater than 50° and less than 150° (Paragraph 17); and a pair of comb-shaped electrodes (items 31) disposed on the piezoelectric layer (Fig 2), each of the comb-shaped electrodes including a plurality of electrode fingers, an average pitch of the electrode fingers of one of the comb-shaped electrodes being equal to or greater than 1/2 of a thickness of the piezoelectric layer (Paragraph 35).
With respect to claim 2, Ito et al. discloses the acoustic wave resonator according to claim 1, further comprising an insulating layer (item 50) that is interposed between the support substrate and the piezoelectric layer (Fig 2), contains silicon oxide (Paragraph 25), and has a temperature coefficient of an elastic constant that is opposite in sign to a temperature coefficient of an elastic constant of the piezoelectric layer (the these temperature coefficients are inherent to the lithium tantalate and silicon oxide), wherein the average pitch of the electrode fingers of one of the comb-shaped electrodes is equal to or greater than 1/2 of a distance between an upper surface of the piezoelectric layer and a lower surface of the insulating layer (Paragraphs 35 and 58).
With respect to claim 3, Ito et al. discloses the acoustic wave resonator according to claim 2, wherein the piezoelectric layer is a rotated Y-cut X-propagation lithium tantalate of which a cut angle is within a range of greater than 50° and 90° or less (Paragraph 17).
With respect to claim 4, Ito et al. discloses the acoustic wave resonator according to claim 2, wherein the piezoelectric layer is a rotated Y-cut X-propagation lithium tantalate of which a cut angle is within a range of greater than 50° and 70° or less (Paragraph 17).
With respect to claim 6, Ito et al. discloses the acoustic wave resonator according to claim 2, wherein the thickness of the insulating layer is equal to or greater than 0.1 times the average pitch of the electrode fingers of the one of the comb-shaped electrodes and equal to or less than 0.7 times the average pitch of the electrode fingers of the one of the comb-shaped electrodes (Paragraph 58), wherein a thickness of the piezoelectric layer is equal to or greater than 0.2 times the average pitch of the electrode fingers of the one of the comb-shaped electrodes and equal to or less than 0.6 times the average pitch of the electrode fingers of the one of the comb-shaped electrodes (Paragraph 35).
With respect to claim 7, Ito et al. discloses the acoustic wave resonator according to claim 2, wherein the thickness of the insulating layer is equal to or greater than 0.3 times the average pitch of the electrode fingers of the one of the comb-shaped electrodes and equal to or less than 0.7 times the average pitch of the electrode fingers of the one of the comb-shaped electrodes (Paragraphs 18 and 35), wherein a thickness of the piezoelectric layer is equal to or greater than 0.3 times the average pitch of the electrode fingers of the one of the comb-shaped electrodes and equal to or less than 0.5 times the average pitch of the electrode fingers of the one of the comb-shaped electrodes (Paragraph 35).
With respect to claim 8, Ito et al. discloses the acoustic wave resonator according to claim 2, wherein the insulating layer is a silicon dioxide layer (Paragraph 25).
With respect to claim 9, Ito et al. discloses the acoustic wave resonator according to claim 1, wherein the average pitch of the electrode fingers of the one of the comb-shaped electrodes is a value calculated by dividing a length of the one of the comb-shaped electrodes in a direction in which the electrode fingers are arranged by the number of the electrode fingers (this is merely a statement of the definition for IDT pitch, and does not include additional structural features that would further limit the claim).
With respect to claim 10, Ito et al. discloses the acoustic wave resonator according to claim 1, wherein the support substrate is a sapphire substrate, an alumina substrate, a silicon substrate, a spinel substrate, a crystal substrate, a quartz substrate, or a silicon carbide substrate (Paragraph 21).
With respect to claim 13, Ito et al. discloses a wafer (Fig 2) comprising: a support substrate (item 20); and a piezoelectric layer (item 10) that is disposed on the support substrate, and is a rotated Y-cut X-propagation lithium tantalate of which a cut angle is within a range of greater than 50° and less than 150° (Paragraph 17).
With respect to claim 14, Ito et al. discloses the wafer according to claim 13, further comprising an insulating layer (item 50) that is interposed between the support substrate and the piezoelectric layer (Fig 2), contains silicon oxide (Paragraph 25), and has a temperature coefficient of an elastic constant that is opposite in sign to a temperature coefficient of an elastic constant of the piezoelectric layer (the these temperature coefficients are inherent to the lithium tantalate and silicon oxide).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Iwamoto (US 2019/0393857) in view of Ito et al.
With respect to claim 11, Iwamoto discloses a filter (Paragraph 21) comprising: an acoustic wave resonator (Fig 1A, Paragraph 80).
Iwamoto does not disclose that the acoustic wave resonator is the acoustic wave resonator according to claim 1.
Ito et al. teaches an acoustic wave device including the acoustic wave resonator according to claim 1.
Before the effective filing, it would have been obvious to one of ordinary skill in the art to combine the acoustic wave resonator of Ito et al. with the filter of Iwamoto for the benefit of providing reduced variation in frequency characteristics and improved electrical characteristics (Paragraphs 3-4 of Ito et al ).
With respect to claim 12, the combination of Iwamoto and Ito et al. discloses the filter according to claim 11. Iwamoto discloses a multiplexer including the filter (Paragraph 21).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest “wherein the piezoelectric layer is a rotated Y-cut X-propagation lithium tantalate of which a cut angle is within a range of greater than 70° and 90° or less” in combination with the remaining elements of claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837